DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 03/02/2022.  

2.	Claims 26-46 are pending in the case.  Claims 26, 33 and 40 are independent claims.  Claims 26, 29, 33, 40 and 43 have been amended.  Claims 1-25 are cancelled.



Response to Arguments
Applicant’s arguments, see Applicant’s Remarks (p. 11-12), filed March 2, 2022, with respect to the rejection(s) of claim(s) 26, 29, 33, 40 and 43 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O’Hern US 2021/0096638 A1, and further in view of James Powderly et al., US 11,328,484 B2.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 28-33, 35-40 and 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hern US 2021/0096638 A1, and further in view of James Powderly et al., US 11,328,484 B2.


Independent claim 26, O’Hern discloses a computer system (i.e. controller coordinating a computer generated reality experience – Para 22; Fig. 2) comprising: 

one or more processors (i.e. the controller includes one or more processing units – Para 34; Fig. 2); and 

memory storing instructions that, when executed by the one or more processors (i.e. the controller includes memory implemented as storage devices including modules – Para 36; Fig. 2 “220”), cause the computer system to: 

detect a location associated with a location in a physical environment (i.e. detect devices located in the physical environment – Para 38); 

identify map data associated with the location identifier, the map data being descriptive of the physical environment (i.e. determine a portion of the environment for shared display – Para 59 - based on images of the physical environment being processed by SLAM techniques – Para 58); 

identify, based on the map data, at least one target location in the physical environment, the at least one target location being associated with display of a virtual monitor that displays content output from a remote desktop session executing on a remote computing device (i.e. determine the position of the second device, e.g. laptop/remote desktop session, associated with display of a virtual monitor- Para 58; Fig.7); 

provide, in an augmented reality (AR) environment and at a virtual location corresponding to the at least one target location: 

the virtual monitor (i.e. view virtual monitor in the AR environment – abstract; Fig. 7 – based on the position, e.g. target location, of the physical laptop – Fig. 5; Para 71, 72); and 

one or more virtual input representations (i.e. display augmented keyboard and virtual display of key labels – Fig. 7; Para 73); 

detect physical movement corresponding to an interaction, by a user and in the AR environment, with the one or more virtual input representation (i.e. user motion is tracked – Para 25; the keyboard receives user input – Fig. 5, 7; Para 71, 73-74);

provide, to the remote computing device, data corresponding to the interaction (i.e. provide user input to the  – Fig. 7; Para 53, 73-74); 

receive output, associated with the remote desktop session and based on the interaction, from the remote computing device (i.e. augment the input and output capabilities of the laptop, e.g. second device/remote desktop – Para 53, 73); and 

update the user interface in the AR environment based on the output (i.e. output capabilities of the laptop, e.g. remote desktop, are augmented in shared CGR environment – Para 69).  

O’Hern fails to disclose detect a location identifier associated with a location in a physical environment;
one or more virtual input devices configured to receive input, by a user, in the AR environment;
translate the physical movement into data comprising one or more commands for the remote desktop session which Powderly discloses (i.e. GPS sensor uses to determine location and to determine mapping points associated with a map database for recognizing the environment – Fig. 7; col. 15-16, ll. 14-25; render a virtual input interface on a totem, e.g. mouse, for user interaction/touches therewith – col. 56, ll. 4-32; user interaction, e.g. gesture tracking, with the totem provides selection and interaction with a wearable system – col. 15, ll. 25-32; col. 19, ll. 36-42 – enabling display of a virtual computer/screen/menu – Fig. 12; col. 21-22, ll. 65-5).

 

It would have been obvious at the effective date of invention to include Powderly’s known method to detect a location identifier associated with a location in a physical environment; one or more virtual input devices configured to receive input, by a user, in the AR environment; and translate the physical movement into data comprising one or more commands for the remote desktop session with the method of O’Hern because each assesses user/device location in the environment to accurately depict positioning of user interaction with a virtual monitor to improve display of virtual content associated with user commands (Powderly, Fig. 12).  



Claim 28, O’Hern discloses the computer system of claim 26, wherein the remote desktop session complies with a remote desktop protocol, and wherein the instructions, when executed by the one or more processors, cause the computer system to provide the virtual monitor by rendering, in the virtual monitor, output from the remote desktop session via the remote desktop protocol (i.e. the laptop, e.g. remote desktop, communicates with the controller – Para 39 - that provides display of a virtual monitor associated with the laptop – abstract; Fig. 7 - and provides output from user interaction – Para 39).  



Claim 29, O’Hern discloses one or more virtual input representations (i.e. display augmented keyboard and virtual display of key labels – Fig. 7; Para 73); 

detect physical movement corresponding to an interaction, by a user and in the AR environment, with the one or more virtual input representation (i.e. user motion is tracked – Para 25; the keyboard receives user input – Fig. 5, 7; Para 71, 73-74);


O’Hern fails to disclose the computer system of claim 26, wherein the one or more virtual input devices comprise a virtual keyboard, and wherein the instructions, when executed by the one or more processors, cause the computer system to detect the physical movement corresponding to the interaction by detecting movement of the virtual mouse, which Powderly discloses (i.e. render a virtual input interface on a totem, e.g. mouse, for user interaction/touches therewith – col. 56, ll. 4-32; user interaction, e.g. gesture tracking, with the totem provides selection and interaction with a wearable system – col. 15, ll. 25-32; col. 19, ll. 36-42 – enabling display of a virtual computer/screen/menu – Fig. 12; col. 21-22, ll. 65-5).

Similar rationale as applied in the rejection of claim 26 applies herein.
 


Claim 30, O’Hern discloses the computer system of claim 26, wherein the instructions, when executed by the one or more processors, cause the computer system to provide the virtual monitor by causing the computer system to provide a virtual touchscreen, and wherein the interaction is associated with the virtual touchscreen (i.e. a virtual monitor displayed in association with the laptop can receive and respond to a touch screen interaction – Para 66, Fig. 7).  


 
Claim 31, O’Hern discloses the computer system of claim 26, wherein the instructions, when executed by the one or more processors, cause the computing system to identify the at least one target location based on a location of a wireless router (i.e. communication implemented via WFI hotspot or communication medium, e.g. router, with limited range – Para 56).  



Claim 32, O’Hern discloses the computer system of claim 26, wherein the instructions, when executed by the one or more processors, cause the computing system to: instantiate, in the remote desktop session, an application based on determining that the location identifier is associated with the application (i.e. display a replica application of the remote desktop, e.g. laptop, on the virtual monitor, when proximal location to the laptop is determined – Fig. 4, 7).  


Independent claim 33, the claim is similar in scope to claim 26.  Therefore, similar rationale as applied in the rejection of claim 26 applies herein.

Claims 35-39 and 42-46, the corresponding rationale as applied in the respective rejections of claims 27-22 apply herein. 


Independent claim 40, the claim is similar in scope to claim 26.  Therefore, similar rationale as applied in the rejection of claim 26 applies herein.



Claims 26-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hern US 2021/0096638 A1, and further in view of James Powderly et al., US 11,328,484 B2 as applied to claim 26, 33 and 40 above, and further in view of Paul Bastide et al., US 2019/0130654 A1.


Claims 27, 34 and 41, O’Hern discloses the computer system of claim 26, identifying device location (i.e. identify device location using signal based tracking – Para 54; system/controller communicates via wireless communication channel – Para 23 – and includes IEEE 802.16x communication interface – Para 34; device detector identifies devices via a communication medium, e.g. IEEE 802.16x – Para 38).

Powderly discloses image data captured via any of a variety of sensors is used as a resource to determine user/device location in the environment (Fig. 7; col. 6, ll. 31-50; col. 15, ll. 62-67

O’Hern in view of Powderly fails to disclose the computer system of claim 26, wherein the location identifier comprises a network service set identifier, which Bastide discloses (i.e. in a virtual reality session presented to a user, determine location of virtual reality device using WIFI position sensing determined based on detected SSIDs - Para 32; abstract).

It would have been obvious at the effective date of invention to include Bastide’s known method to detect a location identifier associated with a location in a physical environment with the method of O’Hern in view of Powderly because each communicates device location information obtained via sensor data, of which WiFi is exemplary, in a virtual session to provide the advantage of accurately positioning virtual content in the virtual environment (Bastide, abstract).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619